DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 12/22/2021 (“Amendment”). Claims 1, 3-5, 7-9, and 11-14 are currently under consideration. The Office acknowledges the amendments to claims 1, 4, 7, and 12, as well as the cancellation of claims 6 and 10 and the addition of new claims 13 and 14.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 3-5, 7-9, 11, 13, and 14 are directed to a “device” and a “non-transitory computer-readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 12 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 12 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
extracting, as data of a blood pressure fluctuation section which is a section in which a blood pressure fluctuation has occurred, data of a period between two minimum points on either side of a maximum point in the time series data of the systolic blood pressure, and extracting an indicator expressing a blood pressure fluctuation type of the user’s body from the data of the blood pressure fluctuation section, including estimating a plurality of causes of the blood pressure fluctuation respectively corresponding to a plurality of blood pressure fluctuation sections, and taking a most frequent cause among the plurality as one indicator expressing blood pressure fluctuation type.
The extracting, estimating, and taking steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the blood pressure waveform, they would be able to observe minimum and maximum points of systolic blood pressure (i.e., maxima and minima of an envelope of the waveform) and calculate an indicator of fluctuation type therefrom, including based on a most frequent of a plurality of estimated causes obtained over a plurality of blood pressure fluctuation sections. There is nothing to suggest an undue level of complexity in these processes, since all it may involve is e.g. observing a change in amplitude and drawing a conclusion therefrom for a number of different periods, and then seeing which conclusion occurred most frequently. Therefore, a person would be able to perform the extraction step mentally or with pen and paper.
Prong Two: Claims 1 and 12 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor, an indicator extraction unit, a processing unit, recited at a high level of generality), and
add insignificant extra-solution activity (the pre-solution activity of: calculating time series data of a systolic blood pressure from a sensed waveform; using generic data-gathering components (e.g. a sensor - recited at a high level of generality); the post-solution activity of: outputting the indicator; using generic data-outputting components (e.g. a processing unit - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The outputting does not take the result of the abstract idea/mental process out of the abstract realm (and, the most frequent cause is not necessarily the indicator that is outputted). Instead, the result remains in a processing “black box” with no real-world effect. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 12 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post-solution activity which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. extracting a blood pressure fluctuation feature and taking a trend in feature amount as an indicator (claim 3 - this can merely be a mental observation step), classifying the blood pressure fluctuation feature amount based on a class database (claim 4 - this can merely be a mental comparison step), estimating a cause of the fluctuation on the basis of state information (claim 7 - the second sensor is not positively recited but its data-gathering would be considered pre-solution activity using a generic sensor), estimating the cause as a non-pathological cause (claims 13 and 14), etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. obtaining risk information (claim 8), etc.), 
further describe the computer implementation (e.g. a storage for storing the class database (claims 5 and 9), a non-transitory computer-readable medium (claim 11), etc.), and
further describe the post-solution activity (e.g. outputting the risk information (claim 8), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0190643 (“Zhang”) in view of US Patent Application Publication 2013/0053664 (“Jian”) and US Patent Application Publication 2007/0016095 (“Low”).
Regarding claim 1, Zhang teaches [a] biological information analyzing device comprising: a sensor configured to be worn on a user's body that non-invasively and continuously measures a blood pressure waveform for each heartbeat (Abstract: invasive or non-invasive - also see ¶¶s 0019 and 0020 (non-invasive BP data), as well as Fig. 5 and ¶ 0030, describing possible sensor types and locations, and Fig. 6, continuous data), and a processor (Fig. 1, device 30 being e.g. a computer which comprises a processor) configured to function as: an indicator extraction unit (Fig. 1, processor 15, ¶ 0021) that calculates time series data of a systolic blood pressure for each heartbeat (Fig. 6, waveform 603, including normal and abnormal blood pressure data. ¶¶s 0032 and 0033 describe the waveform as corresponding to e.g. systolic blood pressure), from time series data of the blood pressure waveform (Fig. 6, waveform 603), extracts, as data of a blood pressure fluctuation section which is a section in which a blood pressure fluctuation has occurred (Fig. 6, showing a fluctuation/abnormality at 620, but also generally showing a blood pressure signal which has changing morphology), …, and extracts an indicator expressing a blood pressure fluctuation type of the user’s body from the data of the blood pressure fluctuation section (Fig. 8, e.g. the fluctuation/variation shown in Fig. 6, caused by a cardiac disorder as described in ¶ 0037. The indicator of fluctuation type is a fluctuation cause (e.g. the cardiac disorder) or classification (¶ 0038, e.g. arrhythmia type)); and a processing unit (Fig. 1, processor 15, ¶ 0021. This is the same processing hardware as the indicator extraction unit, but operating via different software instructions. See e.g. Fig. 8, neural network system 807) that outputs the indicator expressing the blood pressure fluctuation type extracted by the indicator extraction unit (Fig. 8, output layer 814), wherein the indicator extraction unit: estimates a plurality of causes of the blood pressure fluctuation respectively corresponding to a plurality of blood pressure fluctuation sections (obtaining data on the cardiac disorder (as above) over multiple time periods results in estimation of a plurality of causes, one for each period - see ¶ 0020, describing continuous monitoring to quantify the status of the health of the patient), … .
Zhang does not appear to explicitly teach extracting, as the data of the blood pressure fluctuation section, data of a period between two minimum points on either side of a maximum point in the time series data of the systolic blood pressure (although Fig. 6 does indicate that blood pressure signal 603 has variation in e.g. its envelope that inevitably results in maxima and minima over time).
Jian teaches an arterial blood pressure waveform (Fig. 8, waveform 800) having a maximum point with a minimum point on each side, such shape corresponding to a respiratory parameter (Fig. 8, parameter 810) from which e.g. respiration rate can be extracted (claim 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain data from between two minima on either side of a maximum of the blood pressure waveform of Zhang to extract a blood pressure fluctuation section, in Zhang as in Jian, for the purpose of being able to evaluate respiration-induced changes (Jian: ¶ 0061), and to calculate respiration rate (Jian: claim 58). 
Zhang-Jian does not appear to explicitly teach the indicator extraction unit taking a most frequent cause among the plurality of estimated causes as one indicator expressing the blood pressure fluctuation type (although Zhang does contemplate variation as being caused by a plurality of causes including age, activity, temperature, posture, physical state, etc. (¶¶s 0003, 0019), as well as different cardiac events (¶ 0004) - also see ¶ 0009, variation characterization; ¶ 0017, identifying cardiac disorders, differentiating arrhythmias, etc. Further, ¶¶s 0037 and 0038 describe using the blood pressure variations to classify pathology type and arrhythmia type). 
Low teaches performing a classification based on a majority vote (i.e., choosing the class that is most common among the data - ¶¶ 0177-0179).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate causes of fluctuation in the combination, as already suggested by Zhang (classifying pathology and/or arrhythmia type), and make a determination based on which cause (classification) occurred most frequently over time, as in Low, as the application of a classification technique known to be suitable for the purpose (Low: ¶¶s 0164, 0176-0179), and as a simple substitution with predicable results (classifying causes of the blood pressure fluctuation).
Regarding claim 3, Zhang-Jian-Low teaches all the features with respect to claim 1, as outlined above. Zhang-Jian-Low further teaches wherein the indicator extraction unit extracts a blood pressure fluctuation feature amount from the data of the blood pressure fluctuation section, and takes a trend in the extracted blood pressure fluctuation feature amount as one indicator expressing the blood pressure fluctuation type (Zhang: Fig. 9 - the feature amounts being the deviation values in step 915, indicating trends as described in ¶¶s 0022 and 0030, with the trends/ranges of ratios corresponding to various medical conditions in steps 917 and 923).
Regarding claim 4, Zhang-Jian-Low teaches all the features with respect to claim 3, as outlined above. Zhang-Jian-Low further teaches wherein the indicator extraction unit classifies the extracted blood pressure fluctuation feature amount by referring to a class database in which trends of the blood pressure fluctuation feature amount are registered as a plurality of different groups and determining whether the blood pressure fluctuation feature amount extracted from the data of the blood pressure fluctuation section conforms to the trend of the blood pressure fluctuation feature amount in any of the plurality of different groups (Zhang: ¶ 0042 describes repository 17 of device 30, which includes class/mapping information that is based on patient demographics and medical conditions. The ratios/trends are compared to this class information, thereby mapping pressure fluctuation feature amounts to the medical conditions).
Regarding claim 5, Zhang-Jian-Low teaches all the features with respect to claim 4, as outlined above. Zhang-Jian-Low further teaches a storage that stores the class database in advance (Zhang: Fig. 1 repository 17 - also see ¶ 0042).
Regarding claim 7, Zhang-Jian-Low teaches all the features with respect to claim 1, as outlined above. Zhang-Jian-Low further teaches wherein the indicator extraction unit estimates the cause of the blood pressure fluctuation in the blood pressure fluctuation section on a basis of information pertaining to a state of the user detected at a time corresponding to the blood pressure fluctuation section by a second sensor that detects the state of the user (Zhang: Fig. 8, where vital signs such as SpO2, respiration, ECG, and temperature are also inputted, at step 823, to determine the cause at step 829).
Regarding claim 11, Zhang-Jian-Low teaches [a] non-transitory computer-readable medium storing a program that causes a processor to function as the indicator extraction unit and the processing unit of the biological information analyzing device according to claim 1 (Zhang: ¶ 0043, a non-transitory computer-readable medium storing the instructions for execution by the processor - also see claim 1).
Regarding claim 12, Zhang teaches [a] biological information analyzing method comprising: a step of non-invasively and continuously measuring a blood pressure waveform for each heartbeat with a sensor configured to be worn on a user’s body (Abstract: invasive or non-invasive - also see ¶¶s 0019 and 0020 (non-invasive BP data), as well as Fig. 5 and ¶ 0030, describing possible sensor types and locations, and Fig. 6, continuous data), and a step of calculating time series data of a systolic blood pressure for each heartbeat (Fig. 6, waveform 603, including normal and abnormal blood pressure data. ¶¶s 0032 and 0033 describe the waveform as corresponding to e.g. systolic blood pressure), from time series data of the blood pressure waveform measured continuously (Fig. 6, waveform 603); a step of extracting, as data of a blood pressure fluctuation section, which is a section in which a blood pressure fluctuation has occurred (Fig. 6, showing a fluctuation/abnormality at 620, but also generally showing a blood pressure signal which has changing morphology), …; a step of extracting an indicator expressing a blood pressure fluctuation type of the user from the data of the blood pressure fluctuation section (Fig. 8, e.g. the fluctuation/variation shown in Fig. 6, caused by a cardiac disorder as described in ¶ 0037. The indicator of fluctuation type is a fluctuation cause (e.g. the cardiac disorder) or classification (¶ 0038, e.g. arrhythmia type)); and a step of outputting the extracted indicator expressing the blood pressure fluctuation type (Fig. 8, output layer 814), wherein the step of extracting the indictor further comprises: estimating a plurality of causes of the blood pressure fluctuation respectively corresponding to a plurality of blood pressure fluctuation sections (obtaining data on the cardiac disorder (as above) over multiple time periods results in estimation of a plurality of causes, one for each period - see ¶ 0020, describing continuous monitoring to quantify the status of the health of the patient), ….
Zhang does not appear to explicitly teach extracting, as the data of the blood pressure fluctuation section, data of a period between two minimum points on either side of a maximum point in the time series data of the systolic blood pressure (although Fig. 6 does indicate that blood pressure signal 603 has variation in e.g. its envelope that inevitably results in maxima and minima over time).
Jian teaches an arterial blood pressure waveform (Fig. 8, waveform 800) having a maximum point with a minimum point on each side, such shape corresponding to a respiratory parameter (Fig. 8, parameter 810) from which e.g. respiration rate can be extracted (claim 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain data from between two minima on either side of a maximum of the blood pressure waveform to extract a blood pressure fluctuation section, in Zhang as in Jian, for the purpose of being able to evaluate respiration-induced changes (Jian: ¶ 0061), and to calculate respiration rate (Jian: claim 58).
Zhang-Jian does not appear to explicitly teach taking a most frequent cause among the plurality of estimated causes as one indicator expressing the blood pressure fluctuation type (although Zhang does contemplate variation as being caused by a plurality of causes including age, activity, temperature, posture, physical state, etc. (¶¶s 0003, 0019), as well as different cardiac events (¶ 0004) - also see ¶ 0009, variation characterization; ¶ 0017, identifying cardiac disorders, differentiating arrhythmias, etc. Further, ¶¶s 0037 and 0038 describe using the blood pressure variations to classify pathology type and arrhythmia type). 
Low teaches performing a classification based on a majority vote (i.e., choosing the class that is most common among the data - ¶¶ 0177-0179).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate causes of fluctuation in the combination, as already suggested by Zhang (classifying pathology and/or arrhythmia type), and make a determination based on which cause (classification) occurred most frequently over time, as in Low, as the application of a classification technique known to be suitable for the purpose (Low: ¶¶s 0164, 0176-0179), and as a simple substitution with predicable results (classifying causes of the blood pressure fluctuation).
Regarding claims 13 and 14, Zhang-Jian-Low teaches all the features with respect to claim 1, as outlined above. Zhang-Jian-Low further teaches wherein the indicator extraction unit estimates, as the cause of the blood pressure fluctuation in the blood pressure fluctuation section, any one of a plurality of causes including one or more non-pathological causes, wherein the one or more non-pathological causes include exercise, change in attitude, or change in temperature (Zhang: ¶ 0019, changes in blood pressure due to activity, temperature, posture, etc. are factors that are accommodated by the system analysis. I.e., activity, temperature, and posture are used to classify/determine pathology type).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Jian-Low in view of additional teachings of Zhang. 
Regarding claims 8 and 9, Zhang-Jian-Low teaches all the features with respect to claim 1, as outlined above. Zhang-Jian-Low further teaches wherein the indicator extraction unit obtains risk information corresponding to the user's blood pressure fluctuation type (Zhang: ¶ 0037 and Fig. 8, step 820, the risk information being e.g. the patient’s age, treatment, medication, etc.) … and the processing unit outputs the risk information obtained by the indicator extraction unit (Zhang: Fig. 8, outputs it to the ANN system 807).
Zhang-Jian-Low does not appear to explicitly teach that this risk information comes from a risk database in which the blood pressure fluctuation type is associated with the risk information, or a storage that stores the risk database in advance. 
However, Zhang does teach a database that stores class/mapping information to map observed variations with medical conditions (¶ 0042 describes repository 17 of device 30). The mapping information is based on patient demographic characteristics (¶ 0042), which are like the inputs of step 820.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the repository of Zhang to store the risk information that goes into the neural network of Fig. 8 as part of the patient demographic information described in ¶ 0042, for the purpose of using a convenient location for the data (at the processing device 30 rather than an external remote device). 

Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The sensor itself is not part of the abstract idea which is being performed as a mental process. Instead, as described above, the sensor is part of pre-solution activity. Further, the claims are not directed to a practical application at least because nothing is done with the most frequent cause (even if this limitation were to overcome any possible art rejections). This cause is not necessarily the one that is outputted. But even if it were, an output from one processing component to another still keeps the result in a processing “black box,” without bringing it out into the real world. Therefore, the claims remain rejected under 35 USC 101. 
In response to the arguments regarding the rejections under 35 USC 103, they are persuasive to the extent that the previous combination did not describe finding a most frequent cause. However, a new grounds of rejection has been made in view of Low, and all claims remain rejected in light of the prior art. 
It is further noted that the Office disagrees that Zhang teaches only identifying one cause of blood pressure fluctuation. Zhang teaches continuous identification over multiple periods, which is considered an identification of a plurality of causes. But even if the claims are interpreted as requiring estimation of a plurality of different causes, Zhang teaches classifying different cardiac disorders (therefore, different causes of the fluctuation), as well as using factors such as activity, temperature, posture, and physical state in the system analysis (also causes of fluctuation). 
Regarding motivations for combination, it is submitted that they are found in the prior art as cited above.
Regarding ¶ 0019 of Zhang, although it says that the system excludes non-pathological factors from pressure analysis, this is from pressure analysis, and not from determination of pathology type. Further, the very next sentence mentions non-pathological factors and explicitly says that they are accommodated by the system analysis. Applicant’s own specification does not define the phrase “non-pathological,” so as to provide further understanding. Therefore, it is submitted that the activity, temperature, posture, etc. listed in ¶ 0019 of Zhang are considered non-pathological. 
Therefore, all claims remain rejected in light of the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2006/0195035 (“Sun”) teaches identifying a cough or sneeze based on blood pressure fluctuation (Fig. 13, ¶ 0119-0125).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791